Citation Nr: 1244415	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  11-10 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran served on active duty from December 1943 to May 1946 with additional service in the United States Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This matter was previously before the Board in August 2009 at which time it reopened the claim of entitlement to service connection for bladder cancer, to include as due to mustard gas exposure, and remanded that issue for additional development.  The case has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has not been shown to currently have bladder cancer that manifested in service or within one year thereafter or that is causally or etiologically related to his military service, including exposure to mustard gas. 


CONCLUSION OF LAW

Bladder cancer was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.316 (2012). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in April 2009 with regard to the claim for service connection for bladder cancer.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the Agency of Original Jurisdiction (AOJ) in November 2009.  

The duty to assist was also met in this case.  The service treatment records are in the claims file.  All pertinent VA and private treatment records have been obtained and associated with the file.  In compliance with the Board's July 2012 remand, the Veteran was afforded a VA examination in August 2012 which addressed the nature and etiology of his claimed bladder cancer.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record and the statements of the Veteran, and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Based on the foregoing, the Board concludes that there has been substantial compliance with its July 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

LAW AND ANALYSIS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Service connection for certain chronic disorders, including malignant tumors, will be rebuttably presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year following active service. 38 U.S.C.A. § 1110, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established for the chronic effects of exposure to mustard gas or specific vesicant agents.  Any of the indicated conditions is sufficient to establish service connection for that condition: (1) Full-body exposure to nitrogen or sulfur mustard during active service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: Nasopharyngeal; laryngeal; lung (except mesothelioma); or squamous cell carcinoma of the skin; (2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma or chronic obstructive pulmonary disease; and (3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.  38 C.F.R. § 3.316. 

The Veteran contends that service connection is warranted for bladder cancer resulting from mustard gas exposure in service.  Specifically, he alleges that he was exposed to mustard gas at Little Creek Naval Amphibias Base in 1944 during amphibious assault training.  He reports that the petty officer in charge told him that it was mustard gas.

In order to verify the Veteran's exposure to mustard gas, the RO contacted the Department of Defense (DoD) Defense Manpower Data Center (DMDC).  In a February 2005 letter, the DMDC responded that they kept a database of all persons potentially exposed to mustard gas and lewsite during World War II (WWII).  The Veteran's name was not in the database (DMDC clarified that they do not maintain WWII training medical or unit records).  The letter also explained that while many Veterans feel that they were exposed to mustard gas, they were, in fact, actually participating in routine chemical warfare defense training.  Since this was part of routine training, no records were kept.  Moreover, DMDC pointed out, the research had not indicated a causal relationship between this routine training and any medical disorders.

An attachment to the DMDC's letter shows that most recruits underwent training exercises such as gas mask training, identification of chemical warfare agents, and mustard sensitivity training.  The mustard sensitivity training consisted of placing two or three drops of mustard agent directly on the skin, usually on the forearm.  In areas where no protective ointment had been applied and no decontamination had been done, a blister would typically form.  This exercise did not involve full-body field or chamber experiments to test protective clothing or equipment. 

Here, notwithstanding the Veteran's assertions, the Board notes that bladder cancer is not a disability for which presumptive service connection is warranted based upon exposure to mustard gas.  See 38 C.F.R. §§ 3.309(e), 3.316(a) (1-3). Therefore, service connection is not warranted on a presumptive basis based on exposure to mustard gas.  

However, this does not end the Board's inquiry.  In this regard, when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir.1994).  In this case, as discussed below, the Board finds there is no other basis for an award of service connection for bladder cancer. 

Here, the service treatment records for the Veteran are negative for bladder cancer.  Post-service private medical records show that he was initially treated for bladder cancer in 1985.  VA treatment records show that the Veteran has been treated several times for recurrence of bladder cancer.   

The Veteran has provided statements with respect to his chronic symptoms and that he has been treated for recurrences of bladder cancer for decades and that his doctor told him that it must have been in his system for a long time.

In the July 2012 remand, the Board noted that the Veteran's service treatment records shows treatment for gonorrhea.  In this respect, the Board noted that some studies have suggested that "[a] history of gonorrhea may translate into a twofold increased risk of bladder cancer for men."  See "Gonorrhea Liked to Risk of Bladder Cancer in Men", 2007, MedPage Today, http://www.medpagetoday.com/HematologyOncology/OtherCancers/4842.  Because there was an indication that bladder cancer may be associated with a disease for which the Veteran was treated in service, the Board remanded for a VA examination.

The Veteran was afforded a VA examination in August 2012.  The examiner noted that the claims file, including the Veteran's statement and the website regarding gonorrhea and its link to bladder cancer were reviewed.  The examiner concluded that the Veteran's bladder cancer is less likely than not the result of an injury or disease incurred in service, specifically gonorrhea.  The examiner explained that "If a study suggests a risk of a condition of development of another condition does not mean there is a causal relationship.  For example, smoking is a "risk" for development of all cancers.  So it would be just as easy to assume that if this Veteran lit up a single cigarette or inhaled secondary smoke that he has increased his likelihood of bladder cancer.  Additionally, the study was based on a questionnaire that was mailed to participants and not based off of scientific or medical evidence."  The examiner further explained that outside of the article, there is no medical evidence to support the development of bladder cancer secondary to a single infection of gonorrhea.  The examiner also concluded that it is less likely than not that the Veteran's bladder cancer had its onset in active service.  The examiner noted that there were no reports in the service treatment records that would be linked to causal relationship to the development of bladder cancer.   

In this case, there is no competent evidence of record suggesting that the Veteran's bladder cancer is related to his treatment for gonorrhea in service or that it is otherwise related to service.  In fact, the medical opinion provided by the August 2012 VA examiner establishes that the claimed bladder cancer is not related to the in-service treatment for gonorrhea.  Significantly, the examiner took into consideration the service treatment records and the internet article linking gonorrhea to bladder cancer, but ultimately concluded that the medical evidence did not support the Veteran's claim.  Moreover, the examiner concluded that there is no evidence in the service treatment records that could be linked to the development of bladder cancer.  In this respect, the Board notes that that bladder cancer was first diagnosed in 1980s, which is several years following the Veteran's discharge from service.  This length of time weighs against the claim. See Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  The examiner reviewed the claims file and provided an adequate rationale for her conclusions.  As such, the August 2012 examination report is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion to the contrary.  
 
Additionally, there is no medical evidence to show that bladder cancer was manifest to a compensable degree within one year of separation from service, and presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, on this record, service connection for bladder cancer must be denied.

The Veteran contends that his bladder cancer is due to his military service.  Although he is competent to state his symptoms, the Veteran is not shown to possess any specialized experience such that he is qualified to render a medical diagnosis or medical opinion concerning the etiology or progression of his bladder cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Cancers require medical testing and expertise to diagnose and evaluate.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current bladder cancer is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The opinions of record were rendered by a VA examiner who has the training and expertise to render such opinion.  Thus, the opinion by the VA examiner is entitled to significantly greater weight than the Veteran's lay opinions. 

In summary, the preponderance of the competent and probative evidence is against the claim for service connection for bladder cancer.  Accordingly, the appeal is denied.

In reaching the conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).








ORDER


Service connection for bladder cancer, to include as due to mustard gas exposure, is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


